DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Claims 5-7, 10-15 and 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/10/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2016/0049523 A1) in view of Tashiro et al. (US 2016/0014364 A1).


a pixel (Yamada, Fig. 16, Pixel 20B, Paragraph 0135) including 
a photoelectric converter (Yamada, Fig. 16, photoelectric converter device 21, Paragraph 0076, The photoelectric converter may be a MIS type photoelectric converter.), 
a first transistor having a first source, a first drain, a first gate insulating film (Yamada, Fig. 3, first gate insulating film 129, Paragraph 0084), and a first gate (Yamada, Fig. 3, gate electrode 120B, Paragraph 0090, The first gate is on first gate insulating film 129 via second gate insulating film 130) on the first gate insulating film, one of the first source and the first drain being connected to the pixel (Yamada, Fig. 16, transistor 22, The first transistor is may be the left transistor. The a first gate insulating film is first gate insulating film 129 of the left transistor.), and 
a second transistor having a second source, a second drain, a second gate insulating film (Yamada, Fig. 3, second gate insulating film 130, Paragraph 0084), and a second gate (Yamada, Fig. 3, gate electrode 120B, Paragraph 0090) on the second gate insulating film, one of the second source and the second drain being connected to the other of the first source and the first drain without transistor intervention (Yamada, Fig. 16, transistor 22, The second transistor is may be the right transistor. The a second gate insulating film is second gate insulating film 130 of the right transistor.), wherein 
an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film (Yamada, Paragraph 0085-0086), and 

However, Yamada does not teach the photoelectric converter includes a pixel electrode, a counter electrode facing the pixel electrode, and a photoelectric conversion film between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge.
In reference to Tashiro et al. (hereafter referred as Tashiro) Tashiro teaches an MIS photoelectric converter (Tashiro, Fig. 1A) includes a pixel electrode (Tashiro, Fig. 1A, Second electrode 209), a counter electrode (Tashiro, Fig. 1A, first electrode 201) facing the pixel electrode, and a photoelectric conversion film (Tashiro, Fig. 1A, photoelectric conversion layer 205) between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge (Tashiro, Paragraphs 0029 and 0032).
These arts are analogous since they are both related to imaging devices using MIS photoelectric conversion devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yamada with the explicit teaching of the construction of an MIS photoelectric conversion device as seen in Tashiro.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex 

Regarding claim 2, the combination of Yamada and Tashiro teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the effective thickness of the second gate insulating film is 80% or less of the effective thickness of the first gate insulating film (Yamada, Paragraph 0086, The thickness of the first gate insulating film 129 may be 200nm. The thickness of the second gate insulating film 130 may be 60nm thick. Therefore, the effective thickness of the second gate insulating film may be 30% of the effective thickness of the first gate insulating film.).

Regarding claim 3, the combination of Yamada and Tashiro teaches the imaging device according to Claim 2 (see claim 2 analysis), wherein the effective thickness of the second gate insulating film is 50% or less of the effective thickness of the first gate insulating film (Yamada, Paragraph 0086, The thickness of the first gate insulating film 129 may be 200nm. The thickness of the second gate insulating film 130 may be 60nm thick. Therefore, the effective thickness of the second gate insulating film may be 30% of the effective thickness of the first gate insulating film.).



Regarding claim 8, the combination of Yamada and Tashiro teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Yamada and Tashiro does not teach a lens optical system that focuses light onto the imaging device; and a camera signal processor that processes a signal output from the imaging device.
In further reference to Tashiro, Tashiro teaches teach a lens optical system that focuses light onto the imaging device; and a camera signal processor that processes a signal output from the imaging device (Tashiro, Fig. 21, Lens 1002 and signal processing unit 1007, Paragraph 0264).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yamada and Tashiro with the teaching of providing the image sensor in a digital still camera to allow the image sensor to capture and process images. 

.

Claim 1-3, 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1) in view of Ohkawa (US 2005/0151175 A1).

Regarding claim 1, Tamaki et al. (hereafter referred as Tamaki) teaches an imaging device (Tamaki, Fig. 11) comprising: 
a pixel (Tamaki, Fig. 1) including 
a photoelectric converter (Tamaki, Fig. 1, photoelectric conversion element 24) including a pixel electrode (Tamaki, Fig. 3A, lower electrode 9), a counter electrode (Tamaki, Fig. 3A, transparent electrode 11) facing the pixel electrode, and a photoelectric conversion film (Tamaki, Fig. 3A, photoelectric conversion film 10) between the counter electrode and the pixel electrode, the photoelectric conversion film converting light into a charge (Tamaki, Paragraph 0039), 
a first transistor (Tamaki, Figs. 1-2, amplifier transistor 21) having a first source, a first drain, a first gate, and one of the first source and the first drain being connected to the pixel electrode (Tamaki, Figs. 1-2, Paragraph 0034, A drain of the first transistor is connected to the pixel electrode through the gate of the transistor.), and 

the imaging device comprises pixels including the pixel, the pixels each including the first transistor and the second transistor (Tamaki, Paragraphs 0008 and 0066).
However, Tamaki does not teach the first transistor having a first gate insulating film, and a first gate on the first gate insulating film, the second transistor having a second gate insulating film, and a second gate on the second gate insulating film nor an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film.
In reference to Ohkawa, Ohkawa teaches a first transistor (Ohkawa, Figs. 4-6, detection transistor 33) having a first source, a first drain, a first gate insulating film (Ohkawa, Fig. 6, gate dielectrics 60A), and a first gate on the first gate insulating film, one of the first source and the first drain being connected to the pixel electrode (Ohkawa, Fig. 4, Paragraph 0054, A drain of the first transistor is connected to the pixel electrode through the gate of the transistor.), and 
a second transistor (Ohkawa, Figs. 4-6, selection transistor 34) having a second source, a second drain, a second gate insulating film (Ohkawa, Fig. 6, gate dielectrics 60B), and a second gate on the second gate insulating film, one of the second source and the second drain being connected to the other of the first source and the first drain 
wherein an effective thickness of the second gate insulting film is smaller than an effective thickness of the first gate insulting film (Ohkawa, Paragraph 0058).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tamaki with the different gate insulating film thicknesses as seen in Ohkawa to reduce gate leaking current so that the signal charge accumulated in the photo diode is held accurately, which results in a reduction in noise and since the gate dielectrics is thin, the size of the selection transistor can be reduced and its speed is improved (Ohkawa, Paragraph 0022). Examiner notes Tamaki is disclosed using p-type MOS transistors and Ohkawa is disclosed using n-type MOS transistors. However, both Tamaki and Ohkawa disclose either p-type or n-type transistors may be used (Tamaki, Paragraph 0070, Ohkawa, Paragraph 0055).

Regarding claim 2, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the effective thickness of the second gate insulating film is 80% or less of the effective thickness of the first gate insulating film (Ohkawa, Paragraph 0070, gate dielectrics 60A made of silicon oxide of a thickness of 6nm or more and gate dielectrics 60B made of silicon oxide of a thickness of 2.5nm).



Regarding claim 8, the combination of Tamaki and Ohkawa teaches camera system (Tamaki, Paragraphs 0064 and 0073) comprising: the imaging device according to Claim 1 (see claim 1 analysis) and a camera signal processor that processes a signal output from the imaging device (Tamaki, Fig. 11, DSP 300, Paragraph 0067).
However, the combination of Tamaki and Ohkawa does not explicitly teach a lens optical system that focuses light onto the imaging device.
In further reference to Ohkawa, Ohkawa teaches a lens optical system that focuses light onto the imaging device (Ohkawa, Fig. 18, Paragraph 0144).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tamaki and Ohkawa with the explicit teaching of a lens optical system as seen in Ohkawa since it is well-known and common for cameras to include lenses for focusing the image on the sensor. 



Regarding claim 16, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis), wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate (Tamaki, Fig. 2, active region of amplifier transistor 21 and the address transistor 23, Paragraph 0034, Ohkawa, Fig. 6, Transistors 33 and 34 share an unlabeled impurity region.).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1) in view of Ohkawa (US 2005/0151175 A1) in further view of Wei et al. (US 2016/0211293 A1).

Regarding claim 4, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 3 (see claim 3 analysis). However, the combination of Tamaki and Ohkawa does not teach wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film.
In reference to Wei et al. (hereafter referred as Wei), Wei teaches wherein the effective thickness of a gate insulating film of a source follower transistor may be 
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamaki and Ohkawa with the gate insulating film range of the source follower transistor as seen in Wei.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Tamaki and Ohkawa with the upper gate insulating film thickness range (150 Angstroms (15nm)) of the source follower transistor as seen in Wei since it is a known thickness range for a source follower transistor (detection transistor) and would provide similar and expected results as a gate insulating film. That is, Ohkawa discloses the thickness may be 6nm or more but does not disclose an upper limit. Wei explicitly discloses an upper limit for a range of known thickness for the gate insulating film. Further, the limitation “wherein the effective thickness of the second gate insulating film is 30% or less of the effective thickness of the first gate insulating film” would be met in a case where the second gate insulating film is 2.5nm and the first gate insulating film is 8.4nm or more.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 2015/0115339 A1) in view of Ohkawa (US 2005/0151175 A1) in further view of Ahn (US 2007/0069258 A1).

Alternatively, regarding claim 16, the combination of Tamaki and Ohkawa teaches the imaging device according to Claim 1 (see claim 1 analysis). However, the combination of Tamaki and Ohkawa does not explicitly state wherein the first transistor and the second transistor share an impurity region in a semiconductor substrate. (Examiner notes Tamaki discloses amplifier transistor 21 and the address transistor 23 share an active region. However, Tamaki does not explicitly state it is an impurity region.)
In reference to Ahn, Ahn teaches wherein a first transistor (Ahn, Fig. 5, source follower transistor SF) and a second transistor (Ahn, Fig. 5, selection transistor SEL) share an impurity region (Ahn, Fig. 5, impurity region 415) in a semiconductor substrate (Ahn, Paragraph 0047).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Tamaki and Ohkawa with the explicit teaching of having the first and second transistors sharing an impurity region as seen in Ahn.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/JAMES M HANNETT/           Primary Examiner, Art Unit 2698